Citation Nr: 1543983	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a heart disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to November 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his substantive appeal, the Veteran indicated that he wanted a video conference hearing before the Board.  In an October 2014 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issue of service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied service connection for hypertension and for a heart disorder; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the June 1994 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension and for a heart disorder.

3.  The Veteran has currently diagnosed hypertension.

4.  Hypertension was incurred in service.

CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied service connection for hypertension and for a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015). 

2.  The evidence received subsequent to the June 1994 rating decision is new and material; the claim for service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The evidence received subsequent to the June 1994 rating decision is new and material; the claim for service connection for a heart disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claims for service connection for hypertension and for a heart disorder are reopened, as explained below.  The claim for service connection for hypertension is granted.  The reopened claim for service connection for a heart disorder is being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Reopening of Service Connection Claims for Hypertension 
and for a Heart Disorder

The Veteran was initially denied service connection for hypertension and for a heart disorder in a June 1994 rating decision because there was no evidence that the Veteran had been diagnosed with hypertension or a heart disorder.  The Veteran was provided notice of the decision and of hi8s appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the June 1994 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the June 1994 rating decision included service treatment records from October 1976 to November 1993 and a January 1994 VA examination report.  The June 1994 rating decision denied the claim, in part, because the evidence did not reveal a diagnosis of hypertension at that time.

In support of the current application to reopen service connection for hypertension and for a heart disorder, the new evidence associated with the record since the June 1994 rating decision includes, in pertinent part, VA treatment records which show active problems and diagnoses of hypertension and heart valve disease.  See November 2012 VA treatment record in Virtual VA.  The Veteran also stated that his heart disorder is secondary to his hypertension.  See September 2015 appellate brief.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA treatment records are new and material as they relate to an unestablished fact necessary (current diagnoses) to substantiate the claims for service connection for hypertension and for a heart disorder.  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is considered a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran maintains that his hypertension first manifested in service.  As such, the Veteran contends that service connection for hypertension is warranted.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether hypertension was incurred in service.  The Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR § 4.104, Note (1). 

Service treatment records reveal several elevated blood pressure readings.  In a December 1987 report of medical examination (periodic physical), the Veteran's blood pressure was 130/92.  It was noted that the Veteran was to follow-up for evaluation concerning his blood pressure.  In January 1988, the Veteran underwent a 5-day blood pressure check, which showed the following results, Day 1: 132/100, 138/100; Day 2: 124/78, 138/80; Day 3: 120/90, 116/80; Day 4: 136/84, 140/90; and Day 5: 138/100, 134/84.  In May 1993, his blood pressure was noted to be 136/92.  At his service separation examination in November 1993, the Veteran's blood pressure was 148/92.  The Veteran was noted to have "borderline HTN."

A January 1994 VA General Medical examination report shows that the Veteran had a "history of hypertension" that was first noted in 1981.  A diagnosis of a history of hypertension was provided and the examiner noted that the Veteran was normotensive at the time of the evaluation.  

In an October 1999 VA consultation report, the Veteran was seen for elevated liver function tests.  It was noted that the Veteran had a past medical history of hyperlipidemia and hypertension.  Further, the examiner noted that the Veteran had been on 60 mg of Atalat "since 1993."  Atalat is a prescription medication used to treat hypertension.

A September 2008 VA treatment record (in Virtual VA) notes that the Veteran had a prior medical history of hypertension and hyperlipidemia for 13 years (i.e., approximately 1995).  

The Board notes that no medical opinion has been obtained to determine the likelihood that the Veteran's current hypertension was first manifested in or became chronic during the Veteran's service.  However, given the chronicity of elevated blood pressure readings during service, as defined under VA regulations, and continued treatment and diagnoses for hypertension soon after service separation, the evidence is at least in equipoise to show that hypertension was manifested during the Veteran's service. 

The Board notes that there is no record associated with the claims file which establishes that the Veteran's hypertension was manifested to a compensable degree within one year following her service discharge.  Therefore, the criteria for a presumption of service connection for hypertension are not met.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.309. 

However, the Veteran had manifestations of hypertension in service, as defined for purposes of VA benefits.  The current diagnosis of hypertension, together with the evidence as a whole, places the evidence that chronic hypertension was incurred in service at least in equipoise.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  As such, service connection for hypertension is warranted.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

New and material evidence having been received, the claim for service connection for a heart disorder is reopened.

Service connection for hypertension is granted.



REMAND

The Veteran maintains that his heart disorder is caused or aggravated by his now service-connected hypertension disability.  See September 2015 appellant brief.

VA treatment records reveal that the Veteran underwent an aortic valve replacement in 2006.  He has also been diagnosed with heart valve disease.  The Board finds that the Veteran should be afforded a VA examination to assist in determining whether his currently diagnosed heart disorder is secondary to the now service-connected hypertension disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining whether the Veteran's heart disorder is related to his now service-connected hypertension.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should address the following:

(a)  List all current diagnoses relating to the Veteran's heart. 

(b)  For each diagnosis, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disorder is caused or aggravated ( permanently worsened) by the service-connected hypertension disability? 
If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  After all the above development has been completed, readjudicate the remaining claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


